Citation Nr: 1019876	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  96-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and an interpreter


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  In a May 1995 
rating decision, the RO denied service connection for PTSD.  
Then in January 1996, the Veteran testified at a hearing 
before a local hearing officer, and this hearing officer 
later issued a May 1996 decision continuing the denial of 
this claim.  The Veteran again testified at a November 1996 
hearing before a different local hearing officer.  

More recently, in June 2005, the Board remanded the Veteran's 
claim to schedule him for another hearing at the RO, this 
time before a Veterans Law Judge of the Board.  This type of 
proceeding is generally referred to as a "travel Board" 
hearing.  This hearing was held before the undersigned VLJ in 
May 2006.

The Board again remanded the Veteran's claim for still 
additional development in September 2006.


FINDINGS OF FACT

1.  Despite the Veteran's claimed in-service stressors, and 
verification of one, there is no competent and credible 
evidence indicating his PTSD is the result of his military 
service and, in particular, that confirmed stressor.

2.  His PTSD, instead, is the result of a civilian work-
related incident in 1978, eight years following his 
separation from active duty.  




CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2002 and March and August 2006.  The letters informed him of 
the evidence required to substantiate his claim and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March and August 2006 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice in March and August 2006, the RO 
went back and readjudicated his claim in the April 2008 
SSOC- including considering any additional evidence received 
in response to that additional notice.  See again Mayfield IV 
and Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice, since it did not precede 
the initial adjudication of the claim, has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service treatment records (STRs), VA treatment records 
and lay statements in support of his claim.  In addition, the 
RO arranged for five VA compensation examinations in 
September 1994, April 1996, March 1997, August 2002 and 
February 2008 to determine whether his PTSD is attributable 
to his military service or, instead, the result of other 
unrelated factors.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And in obtaining opinions concerning this determinative 
issue, there was substantial compliance with the Board's 
September 2006 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, the Board is satisfied that VA 
has provided all assistance required by the VCAA and 
appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD due to his experiences 
in Vietnam during the Vietnam War.  He was stationed in Lon 
Bihn and was assigned to a team that unloaded the food and 
supplies from a port in Saigon.  He was also a cook and 
security guard and required to work 12 to 14 hour shifts.  
During his shifts as a security guard, he claims that he was 
subjected to sharp-shooter fire from a villa across the 
street and drive-by shootings from the road.  He also alleges 
that he was involved in a motor vehicle accident with 
civilians, all of whom died as a result of their injuries.  
His main contention is that, due to his experiences in 
Vietnam, while working as a police officer after his 
discharge from the military he mistakenly discharged his gun 
when he saw a group of Vietnamese people.



Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) and (f)(2).

If, on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
His testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  The record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  That is to say, proof of the actual 
occurrence of a claimed stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).  Just because a physician or 
other health care professional accepted the Veteran's 
description of his or her experiences in service as credible 
and diagnosed the Veteran as suffering from PTSD does not 
mean the Board is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As explained in the Board's September 2006 remand, concerning 
the required diagnosis of PTSD, the record indicates that 
several evaluations of the Veteran's mental health status 
during the course of his appeal did not result in this 
diagnosis.  In this regard, VA psychiatric examinations 
previously conducted on various instances between September 
1994 and March 1997 each resulted in diagnoses that he did 
not appear to have PTSD, but instead, one or more other 
mental health related conditions - and notwithstanding that 
in the early-1990s he had been hospitalized at a VA medical 
center for what was then noted as PTSD.  On examination in 
April 1996, in particular, it was determined that he had a 
major affective disorder and depressive symptoms, with some 
post-traumatic stress features, although not a complete PTSD 
clinical syndrome.  Subsequently, at the conclusion of an 
August 2002 examination he was diagnosed with 
major depressive disorder, and it was found that he did not 
meet the criteria for PTSD because he was unable to specify 
and describe in detail a traumatic incident from a combat 
experience that had led to the onset of a psychiatric 
condition.

Since then, the Veteran has continued to undergo psychiatric 
evaluation and treatment at the San Juan VA Medical Center 
(VAMC), and a March 2006 report from a psychiatrist who had 
been treating him on an ongoing basis presents an assessment 
of PTSD, with the notation that there were some signs of 
deterioration in his overall condition.  Also significant in 
determining the extent of his condition is that the basis 
upon which the August 2002 examiner found that PTSD was not 
present was the lack of an alleged stressor due to 
involvement in combat during service.  But as indicated in 
the forthcoming discussion, there is indeed already of record 
a verified non-combat related stressor, a previous incident 
that also presents a potential basis for an identified 
medical relationship between service and a 
post-service diagnosis of the condition claimed.  See e.g., 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  

The most recent VA psychiatric examination in February 2008 
did result in a current diagnosis of PTSD.  Accordingly, the 
Veteran has received the required DSM-IV diagnosis of PTSD.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); See also 38 C.F.R. 
§ 3.304(f).  



The determinative issue, then, is whether there is sufficient 
evidence for concluding that any alleged stressor actually 
occurred during service, and if so, whether there also is 
competent and credible evidence linking the PTSD diagnosis to 
at least one confirmed stressor.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, it is in this critical respect that the 
Veteran's claim for PTSD fails.

In determining what will be necessary as sufficient 
corroborative information for confirmation of the alleged 
stressful experiences in this case (which, again, is the 
preliminary issue for consideration in confirming whether 
PTSD is associated with service), the Board notes that the 
Veteran admitted he did not engage in combat.  His DD Form 
214 also does not list of any of the medals, commendations or 
awards that are typically considered to indicate conclusive 
evidence of involvement in combat during service.  The medals 
and commendations he received, although commendable in their 
own right, do not provide the required prima fascia evidence 
of combat experience.  See VA Adjudication Procedure Manual 
(M21-1), at Part VI, Change 112, para 11.37(b)(1) (March 10, 
2004).  38 U.S.C.A. § 1154(b), and the implementing VA 
regulation 38 C.F.R. § 3.304(d) and (f)(2), require that 
he have actually participated in combat with the enemy - 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply if he only served in a 
general "combat area" or "combat zone" but did not himself 
engage in combat with the enemy.  See also VAOGCPREC 12-99 
(Oct. 18, 1999).  Accordingly, it is necessary that the 
events claimed to have occurred during his service are 
substantiated by sources other than his lay testimony.  
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  



Concerning his stressors, one incident during service that 
the Veteran alleges contributed to the onset of PTSD is that, 
while stationed in Vietnam in August 1969, he was traveling 
with another serviceman as passengers in a military truck 
when the vehicle was involved in an accident with another 
vehicle in which Vietnamese civilians from the same family 
were occupants.  According to the Veteran, these civilians 
all later died from their injuries as the result of the 
accident.  The Veteran says he initially attempted to provide 
some aid to the accident victims, and that a group of 
Australian soldiers later passed by the accident scene and 
arranged for three military helicopters to transport the 
civilians for medical treatment.  The Veteran also states 
that witnessing the incident had upset him and caused him to 
feel some guilt that he could not provide more assistance 
when the incident occurred.  He initially described this 
incident during a September 1994 VA psychiatric examination, 
and has given further supporting information during 
subsequent evaluations.

Of those relevant objective sources of information concerning 
events in service, the Veteran has provided a lay statement 
from an individual with whom he served describing an August 
1969 incident, in which he and the Veteran purportedly were 
passengers in a military truck involved in an accident with a 
civilian vehicle.  In this statement, this comrade explains 
that after the Veteran witnessed the accident, he went into 
an apparent state of shock and was extremely distraught.  
Civilians in the area of the accident scene also reportedly 
became upset at what had occurred and verbally threatened the 
servicemen.  He indicates there was nothing that could 
immediately be done to provide assistance, although soldiers 
with a foreign unit then passed by and summoned medical 
assistance.

For purposes of stressor verification, the available sources 
of evidence for corroboration are not limited to service 
records, and may include lay statements from others 
concerning their observations of events during service 
(contrary to what was previously set forth under the VA 
Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 
1992); and M21-1, Subch. XII, para 50.45(d) (1989)).  Here, 
the statement from this individual who served in the 
Veteran's unit recounts the same stressful incident alleged 
by the Veteran, and in sufficient corroborating detail, that 
it should be considered credible evidence of the occurrence 
of that event.

Also, the Board sees the Veteran submitted additional lay 
statements in support of his claim for service connection.  
However, these statement only serve to corroborate the fact 
that he suffers from PTSD, a fact which the Board is not 
contesting.  

Additional evidence pertaining to the issue of verification 
of those events in-service that the Veteran claims to have 
led to the onset of PTSD, is that of reports from VA 
treatment records, ranging in date from August 1994 through 
February 2008, which have repeated his self reported medical 
history concerning his diagnosed condition.  However, while 
his VA treatment records are useful for establishing a 
current disability, they are nonetheless indeterminate of the 
issue of etiology of his PTSD, and specifically in terms of 
whether it is attributable to a confirmed stressor during or 
coincident with his military service.

Unfortunately, while the Board is not contesting that the 
Veteran has PTSD or that the event he described occurred in 
service, there is simply no medical evidence of record 
etiologically linking his current PTSD diagnosis to his 
military service, and to that unfortunate incident in 
particular.  Rather, to the contrary, there is competent and 
credible medical evidence specifically discounting this 
notion.  The February 2008 VA psychiatric compensation 
examiner's opinion clearly states that the Veteran's current 
PTSD was not "caused by or a result of the August 1969 
incident in which he witnessed an accident between a military 
truck and a civilian vehicle."  Furthermore, this examiner 
concluded the Veteran did not report any psychiatric 
treatment prior to service, during service, or within 1 year 
of his discharge (such as for a psychosis that could be 
presumed to have been incurred in service).  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.384.  
In fact, the Veteran initially had complaints and sought 
psychiatric treatment following a civilian, work-related 
incident in 1978.  Additionally, the examiner specifically 
pointed to the Veteran's failure to reference his military 
stressor in prior psychiatric care, discussing instead only 
that work-related incident as the traumatic event that had 
precipitated the onset of his symptoms.  

The Board realizes the Veteran is receiving Social Security 
Administration (SSA) disability benefits for a mental 
disorder.  But the SSA records and the February 2008 VA 
psychiatric evaluation report both specifically indicate that 
he was awarded SSA disability benefits due to the 1978 work-
related incident, and not as a result of his military 
service.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  In this respect, the SSA 
records help determine that the Veteran's PTSD was not 
incurred in or aggravated by his military service.  So, even 
acknowledging there is proof of his claimed disability, there 
still is no competent and credible medical evidence of a 
nexus or relationship between the time he spent in the 
service and the subsequent development of PTSD.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)).  Thus, although he has the 
required current DSM-IV diagnosis of PTSD, the record does 
not provide any objective basis upon which to conclude this 
condition is linked to events during his military service.  
And his claim for PTSD is not predicated on the type of 
situation contemplated in Pentecost v. Principi, 16 Vet. App. 
124 (2002), wherein it was established that a military base 
was subjected to rocket attacks during the time that the 
Veteran was stationed there.  So his confirmed presence with 
the unit at the time those attacks occurred corroborated his 
statement that he had experienced those attacks personally.  
See also Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Here, as mentioned, the Veteran's PTSD is not based on this 
notion of combat service.

And while the Veteran may well sincerely believe that he has 
PTSD related to his military service, as a layman without any 
medical training and/or expertise, he simply is not qualified 
to render a probative opinion on this determinative issue - 
including, in particular, in terms of whether his PTSD is 
attributable to his experiences in Vietnam, albeit unrelated 
to combat.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons generally are not competent to render 
medical diagnoses or opinions on causation).  See also 38 
C.F.R. § 3.159(a)(2).

The Veteran is only competent, for example, to comment on 
symptoms he may have personally experienced during service 
and during the many years since, not the cause of them - and 
especially in terms of whether they are attributable to an 
incident of his military service.  PTSD is not the type of 
condition that is readily capable of lay diagnosis and 
comment on its etiology - like, for example, varicose veins, 
a broken leg, a separated shoulder, or things of that sort.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  And 
as the Federal Circuit Court explained in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), when addressing 
lay evidence as potentially competent to support presence of 
disability, including during service and since and even where 
not corroborated by contemporaneous medical evidence, the 
Board nonetheless retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Here, the medical evidence against 
the claim, including the VA compensation examiner's findings 
and opinion, probatively outweighs the Veteran's lay 
testimony and that of the others that have submitted 
statements in support of his claim.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Accordingly, inasmuch as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 C.F.R. § 
3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


